DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claim 5 is vague and indefinite because it is unclear whether the phrase “comprising pendent C12-C30 alkyl groups” is associated with the term “a copolymer” or with the term 

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	YAMAMOTO ET AL (US 2011/0201728),
 	in view of HALE (US 2005/0154114),
 	in view of Applicant’s Admissions.
 	 YAMAMOTO ET AL ‘728 disclose polymer compositions comprising:


(b) a long-chain alkyl (meth)acrylate copolymer derived from:\

(i) 10-90 wt% of at least one C8-C30 alkyl (meth)acrylate monomer (corresponding to the recited “first moiety”);

(ii) 0.5-70 wt% of a monomer containing a reactive group;

(iii) up to 75 wt% of one or more other monomers (e.g. C1-C7 alkyl (meth)acrylate; C1-C7 vinyl ester, such as vinyl acetate, etc.; C2-C7 olefins, such as ethylene, etc.; etc.) (corresponding to the recited “second moiety”);

(iv) up to 10 wt% of a monomer containing carboxylic acid (e.g., acrylic acid, methacrylic acid, etc.) (alternatively corresponding to the recited “second moiety”);

 	wherein the long chain (meth)acrylate copolymer is useful in the polymer compositions as a chain extender, compatibilizer, and/or hydrolysis stabilizer for biodegradable polymers (e.g., polylactic acid, etc.).  (entire document, e.g., paragraph 0001-0006, 0026-0028, 0031, 0033, 0035, 0039, 0041, 0052, 0054-0061, etc.)  However, the reference does not specifically discuss the miscibility of specific units in the composition.
	HALE ‘114 discloses that it is well known in the art to incorporate compatibilizers in typical amounts of 0.25-10 wt% in polylactic acid-based compositions in order to provide improved compatibility between disparate polymer components in polymer compositions (and/or to provide a desired morphology or microstructure in said polymer compositions).  The reference further discloses that it is desirable or advantageous for at least a portion of a polymeric compatibilizer to be miscible in at least one component of a multi-component polymer composition.  (paragraph 0090-0092, 0096-0097, etc.)

 	Regarding claims 1-4, 6, 8, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of a known long-chain alkyl (meth)acrylate copolymer as disclosed in YAMAMOTO ET AL ‘728 in biodegradable polylactic acid-based compositions in order to provide improved compatibility between the polylactic acid resin and additional polymeric components (e.g., other biodegradable or non-biodegradable polymers, etc.) (as a compatibilizer) and/or to maintain molecular weight during melt processing (as a chain extending agent) and/or to reduce or control susceptibility to hydrolysis (as a hydrolysis stabilizer).
 	Further regarding claim 1, one of ordinary skill in the art would have incorporated moieties and/or functional groups derived from monomers (iii) and/or (iv) exhibiting a high degree of compatibility and affinity with one or more components of the polymer compositions of YAMAMOTO ET AL ‘728  in order for the long-chain alkyl (meth)acrylate copolymer to serve as a useful compatibilizer for disparate polymeric components as suggested by HALE ‘114 (e.g., C1-C7 alkyl (meth)acrylate; vinyl acetate; ethylene; etc., which Applicant admits are miscible in polylactic acid-containing compositions).
	Regarding claim 7, one of ordinary skill in the art would have utilized a crystallizable polylactic acid as the major component of the polymer compositions of YAMAMOTO ET AL ‘728 in order to produce biodegradable articles with desirably good heat resistance and/or mechanical properties.
	Regarding claims 9-10, one of ordinary skill in the art would have used polylactic acid-containing compositions containing long-chain alkyl (meth)acrylate copolymers in accordance 
 	Regarding claims 17-18, one of ordinary skill in the art would have used conventional thermoplastic film-forming methods (e.g., melt extrusion onto cooled rollers or drums; bubble blowing, etc.) to form polylactic acid-containing compositions containing long-chain alkyl (meth)acrylate copolymers in accordance with YAMAMOTO ET AL ‘728 into well-known and/or common biodegradable polymer products (e.g., films, containers, etc.).

Claims 7, 9-10, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	YAMAMOTO ET AL (US 2011/0201728), in view of HALE (US 2005/0154114), and in view of Applicant’s Admissions,
 	 	as applied to claim 1 above, 
 	and further in view of KNOERZER ET AL (US 2010/0221560).
 	KNOERZER ET AL ‘560 discloses that it is well known in the art to use polylactic acid-containing compositions to form oriented films which can be laminated to other pre-formed bio-based polymer layers (e.g., polylactic acid, etc.) in order to form useful packaging materials.  The reference further discloses that NATUREWORKS 4042D is known to be a crystalline polylactic acid resin. (paragraph 0017, 0019-0020, 0022, 0037, etc.)
 	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a commercially available crystallizable polylactic acid (e.g., NATUREWORKS 4042D) as the major component of the polymer compositions of YAMAMOTO ET AL ‘728 in order to produce biodegradable articles with desirably good heat resistance and/or mechanical properties.
.
 	
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	YAMAMOTO ET AL (US 2011/0201728), in view of HALE (US 2005/0154114), and in view of Applicant’s Admissions,
 	 	as applied to claim 1 above, 
 	and further in view of DOUARD ET AL (US 2009/0162683),
	and further in view of KANZAWA ET AL (US 7,718,718).
 	DOUARD ET AL ‘683 discloses that it is well known in the art to use polylactic acid-based compositions to form biodegradable films (e.g., extruded films; monoaxially or biaxially oriented films; monolayer or multilayer coextruded films; blown films; laminates; etc.). (paragraph 0115, etc.)
 	KANZAWA ET AL ‘718 discloses that it is well known in the art to form polylactic acid films by melt extrusion through a die onto a cooled casting drum. (line 57-68, col. 14; etc.).
 	Regarding claims 17-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use conventional thermoplastic film-forming methods (as suggested by KANZAWA ET AL ‘718) to form polylactic acid-containing compositions containing long-chain alkyl (meth)acrylate copolymers in accordance with 

*   *   *
		 
Claims 1, 3-4 6-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• SUWA ET AL (US 2011/0287206),
 		or
	• SUWA ET AL (US 2015/0329685),
	in view of HALE (US 2005/0154114),
 	and in view of Applicant’s Admissions,
	and in view of YAMAMURA ET AL (US 2009/0169844).
  	SUWA ET AL ‘206 and SUWA ET AL ‘685 disclose films formed from a polylactic acid-containing composition comprising:
(a) polylactic acid (e.g., a L-lactic acid homopolymer; a D-lactic acid homopolymer; etc.)

(b) a (meth)acrylate-silicone copolymer comprising: 

(i) a silicone component;

(ii) a (meth)acrylic component derived from:

(1) a methyl (meth)acrylate exhibiting an affinity to the polylactic acid composition

(2) one or more additional monomers (e.g., C2-C14 alkyl (meth)acrylate (corresponding to the recited “first moiety”);  (meth)acrylic acid(corresponding to the recited “second moiety”); ethylene; vinyl acetate; etc.);


wherein the (meth)acrylate-silicone copolymer is at least partially compatibilized with the polylactic acid.  The weight ratio of polylactic acid to (meth)acrylate-silicone copolymer is 99:1 to 50:50. The composition can be processed by conventional methods (e.g., via melt extrusion and/or blow molding) to form films (e.g., biaxially oriented films, etc.) and can be applied to a pre-formed polylactic acid film to form multilayer articles.  The polymer composition can be used to form a release layer on a pre-formed base layer (e.g., a polylactic acid film), wherein the release layer containing a mixture of polylactic acid and (meth)acrylate-silicone copolymer has a peel force which is 60% or less of a polylactic acid-only film. (SUWA ET AL ‘206, entire document, e.g., paragraph 0007, 0028-0029, 0034-0035, 0042, 0045, 0057, 0059, 0066, 0073, 0075-0076, 0078-0082, 0091; etc.) (see corresponding portions of SUWA ET AL ‘685) However, the reference does not specifically discuss the miscibility of specific units in the composition.
	HALE ‘114 discloses that it is well known in the art that it is desirable or advantageous for at least a portion of a polymeric compatibilizer to be miscible in at least one component of a multi-component polymer composition.  (paragraph 0090-0092, 0096-0097, etc.)
 	Applicant admits that units derived from C1-C10 (meth)acrylic acids or esters thereof, vinyl acetate, and ethylene vinyl acetate are miscible in polylactic acid-containing compositions.
 	YAMAMURA ET AL ‘844 discloses that it is well known in the art that (meth)acrylate copolymers containing long-chain alkyl groups (e.g., C12 or more) provide useful release properties. (paragraph 0128-0130, etc.)
 	Regarding claims 1, 3-4, 6, 9-10, 12, 14-18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate 
	Further regarding claim 1, one of ordinary skill in the art would have incorporated additional known comonomers exhibiting a good degree of compatibility and affinity with one or more components of the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 in order to ensure good compatibility between the (meth)acrylate-silicone copolymers and other polymeric components as suggested by HALE ‘114 (e.g., C1-C7 alkyl (meth)acrylate; vinyl acetate; ethylene; etc., which Applicant admits are miscible in polylactic acid-containing compositions).
	Regarding claim 7, one of ordinary skill in the art would have utilized a crystallizable polylactic acid as the major component of the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 in order to produce biodegradable articles with desirably good heat resistance and/or mechanical properties.
	Regarding claim 8, one of ordinary skill in the art would have selected the amount of higher alkyl group (meth)acrylate units in the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 based on the adhesion and release properties required for specific end-uses.
	Regarding claim 13, one of ordinary skill in the art would have selected the amount of (meth)acrylate-silicone copolymer in the polylactic acid-containing composition of SUWA ET AL ‘206 and SUWA ET AL ‘685 in order to provide the relative peel factor necessary to allow for optimal winding, rewinding, and/or handling characteristics of an adhesive roll for specific applications.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	• SUWA ET AL (US 2011/0287206), or • SUWA ET AL (US 2015/0329685), in view of HALE (US 2005/0154114), and in view of Applicant’s Admissions, and in view of YAMAMURA ET AL (US 2009/0169844),
	 	as applied to claim 10 above,
	and further in view of PAOLILLI ET AL (US 2011/0076511),
 	and further in view of ARITAKE ET AL (2006/0177674).
	PAOLILLI ET AL ‘511 provides evidence that amorphous polylactic acid typically has better adhesion characteristics compared to substantially crystalline polylactic acid. (paragraph 0019, etc.)
	ARITAKE ET AL ‘674 discloses that it is well known in the art that the presence of significant amounts of amorphous polylactic acid increases the adhesion characteristics of polylactic acid films while the presence of a majority of crystalline polylactic acid leads to relatively poor adhesion characteristics. (paragraph 0033-0034, etc.)
 	Regarding claim 11, since: (i) newly extruded and cooled unoriented polylactic acid films are typically amorphous; (ii) film orientation typically results in increased crystallization of a polymer film; and (iii) crystalline polylactic acid often exhibit poorer adhesion compared to .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	AOYAMA ET AL (US 2009/0076191) and CYGAN ET AL (US 2012/0143923) and PONTARIN (US 2015/0017439) and LU ET AL (US 2012/0196997) and DONNELLY (US 2012/0035323) and SAJURAI (US 8,450,420) and CYGAN ET AL (US 2010/0267867) and SAKURAI (US 2009/0118268) and GERARD ET AL (US 8,183,322) disclose biodegradable resin compositions containing acrylate copolymers derived from C12 or higher alkyl (meth)acrylates.
 	GB 875,016 disclose long-chain alkyl (meth)acrylate release agents. 
 	SUWA ET AL (US 2013/0123397) disclose polylactic acid resin compositions containing release agents.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 15, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787